DETAILED ACTION
Claims 1-5, 7, 11, 12, 15, 17-19, 21, 27, 29 have been canceled. Claims 32-35 have been added. Claims 6, 8-10, 13, 14, 16, 19-26, 28-31 are pending. 
Applicant's arguments filed 9-12-19 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
In the 1st restriction, applicants elected Group III, claims 6, 8-10, 13-22, with traverse in the reply filed on 7-28-16.  Applicants elected species BMP4 as the TGFβ superfamily protein and rosiglitazone as the PPARγ agonist on pg 8 of the response filed 7-28-16. Applicants’ election of species BMP4 as the TGFβ superfamily protein on pg 8 of the response filed 7-28-16 is noted; however, this species election was withdrawn. 
In the 2nd restriction set 3-19-20, applicants elected Group II, claims 6, 8, 9, 19, 20, 23, 24 with traverse. Applicants argued the other claims were examined previously and should be included. Applicants’ argument was not persuasive. Claims 6, 10, and 30 were changed so much that they no longer reflected the groups set forth in the 1st restriction. The burden required to address independent claims 10 and 30 in addition to claim 6 and its dependent claims was undue. Accordingly, claims 10, 13, 14, 16, 21, 22, 25, 26, 28-31 were not examined together with claim 6 and its dependents because of nd restriction requirement. 
Newly submitted claims 32-35 are directed to an invention that is independent or distinct from the elected invention because they require the progenitor cells express HOXA5 and IL13RA2 which parallels Group III, claims 10, 13, 14, 16, 22, 25, 26, 28. Accordingly, new claims 32-35 have ALSO been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 10, 13, 14, 16, 22, 25, 26, 28, 30-35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 6, 8, 9, 20, 23, 24 are under consideration as they relate to a method of differentiating a “clonal progenitor cell” that expresses low or no FABP4 and C19orf80 in differentiation medium containing a PPARγ agonist into progeny cells that express “detectably higher” FABP4 and C19orf80 than “the clonal progenitor cell”. 
Claim Objection
Claim 1 can be written more clearly as ---A method of differentiating a clonal human _____ [e.g. white/beige/brown adipose progenitor, beige/brown adipose progenitor, brown adipose progenitor, pluripotent, mesenchymal] cell line into an _____ [e.g. white/beige/brown adipose progenitor, beige/brown adipose progenitor, brown adipose progenitor, beige adipocyte, brown adipocyte] , the method comprising culturing a clonal human _____ cell line that does not express detectable levels of fatty acid binding protein 4 (FABP4), C19orf80, and Cytochrome c oxidase polypeptide 7A (COX7A1) in adipose differentiation conditions comprising a protein of the transforming 
Claim Interpretation
It is assumed the methods claimed are not for making white adipocytes. 
It is assumed there are 5 potential starting materials for claim 6: 
white/beige/brown adipose progenitors (capable of making white, beige, or brown adipocytes)
beige/brown adipose progenitors (capable of only making beige or brown adipocytes)
brown adipose progenitors (capable of only making brown adipocytes)
pluripotent cells
MSCs
It is assumed there are 5 potential end points for claim 6: 
white/beige/brown adipose progenitors 
beige/brown adipose progenitors
brown adipose progenitors
beige adipocytes
brown adipocytes. 

The response filed 2-15-18 stated the phrase ADIPQ in original claim 10 and throughout the specification is a typographical error. The phrase ADIPQ found in claim 10 and throughout the specification was changed to ADIPOQ. 

It is assumed NP110SM is not a pluripotent cell. 
It is unclear whether NP110SM is a white/beige/brown adipose progenitor, beige/brown adipose progenitor, or a brown adipose progenitor. 

Applicants previously argued different kinds of brown adipocytes do not all share the same marker profile (pg 26, 1st full para, of the response filed 6-7-17). 
It is unclear whether applicants are attempting to claim a method of “browning” fat by assaying for UCP1, ADIPOQ, or C19orf80 (pg 68, 2nd para). 

Claim Rejections - 35 USC § 112
Written Description
Claims 6, 8, 9, 20, 23, 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
i) The specification lacks written description for differentiating any embryonic progenitor cell line that has undetectable FABP4, C19orf80, and COX7A1 expression into a cell expressing FABP4 and C19orf80 but not COX7A1 using a TGFβ superfamily protein and a PPARγ agonist as required in claim 6. 

The combination of clonal hEP cell line and conditions required to obtain FABP4+ adipocytes as encompassed by claim 6 were unpredictable as shown by applicants in Example 1 (pg 89) which teaches that “only a subset of diverse clonal hEP cell lines studied gave rise to FABP4+ adipocytes in the presence of the ‘HyStem BMP4/BMP7’, ‘confluence adipo’, and ‘HyStem Osteo’ conditions tested. We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment.” Applicants also teach that “diverse clonal embryonic progenitor cell lines show correspondingly diverse differentiation responses to growth factors of the TGFβ superfamily.” 
Furthermore, it was unpredictable how to obtain progenitors of brown adipocytes as broadly encompassed by claim 6. Elabd (Stem Cells, 2009, Vol. 27, pg 2753-2760) as supported by Elabd who taught: “in contrast to primary and clonal preadipocytes of [white adipose tissue] from various species, no primary or clonal precursor cells of human brown adipocytes have been so far obtained that could be used as tools to develop therapeutic drugs and to gain further insights into the molecular mechanisms of brown adipogenesis [29]” (pg 2754, col. 1, about 20 lines from top). 
Accordingly, it was unpredictable to make/use any brown adipose progenitor as broadly encompassed by claim 6. 
Fig. 1 and 2 show NP110 SM was only cultured in the presence of BMP4. The specification does not correlate cell line E3 to NP110 SM or any other cell line. Accordingly, the data for cell line NP110 SM does not support the concept set forth in claim 6. 
Fig. 1 and 2 taken together show only cell line E3 showed increased FABP4 and C19orf80 expression in the presence of BMP4 or BMP7 (TGFβ superfamily proteins) and rosiglitazone (a PPARγ agonist) as required in claim 6. However, neither Fig. 1 & 2 nor the specification teach E3 or other cell line has “an undetectable level of COX7A1, FABP4 and C19orf80” before differentiation as required in claim 6. Specifically, applicants state Fig. 1 and 2 teach “up-regulation” of FABP4 (pg 89, line 15) and C19orf80 (pg 89, line 17) without teaching E3 hEPs or any other clonal cell has undetectable COX7A1, FABP4, and C19orf80 expression as required in claim 6. 
Moreover, the specification does not provide adequate guidance for those of skill to make the E3 cell line or any other clonal hEP cell line disclosed. The specification does not teach whether cell line E3 is a pluripotent, hematopoietic, mesenchymal, adipose, neural, pancreatic progenitor. More specifically, the specification does not teach whether E3 is a white/beige/brown adipose progenitor, beige/brown adipose progenitor, or brown adipose progenitor. Applicants do not teach how to overcome the “only a subset of diverse clonal hEP cell lines studied gave rise to FABP4+ adipocytes in the presence of the ‘HyStem BMP4/BMP7’, ‘confluence adipo’, and ‘HyStem Osteo’ conditions tested. We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment”) or Elabd so that the results would be recapitulated and cell line E3 WOULD be obtained. 
Accordingly, the specification lacks written description for making any embryonic progenitor with an undetectable level of COX7A1, FABP4 and C19orf80 expression, capable of being cultured in adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist such that adipocytic lineage expressing FABP4 and C129orf80 but not COX7A1 would be obtained because of the unpredictability described by applicants, because making/using brown adipose progenitors was unpredictable as shown by Elabd, because the only cell line disclosed by applicants that was cultured under the conditions claimed is E3, because applicants did not teach E3 cell had an undetectable level of COX7A1, FABP4, and C19orf80, because applicants do not teach whether E3 cells or any other starting cell as broadly encompassed by claim 6 are pluripotent, endodermal, mesodermal, ectodermal, mesenchymal, adipose, hematopoietic, or pancreatic stem cells, specifically brown adipose progenitors, white adipose progenitors, or brown and white adipose progenitors as broadly encompassed by claim 23, and because the specification does not provide adequate guidance for those of skill to recapitulate making cell line E3. 
ii) The breadth of adipocyte “differentiation media” with a TGFβ superfamily protein and PPARγ agonist in claim 6 lacks written description other than BMP4/BMP7 and rosiglitazone. The concept encompasses any media containing any TGFβ antagonist (pg 89, line 25) and is excluded from claim 6. The specification and the art at the time of filing do not teach any combination of TGFβ superfamily protein and PPARγ agonist that increase FABP4 and C19orf80 expression other than BMP4/BMP7 and rosiglitazone (E3 cell line in Fig 1 and 2). Furthermore, while the “differentiation media comprising a PPARγ agonist” in Example 1 and Fig. 1 and 2 is limited to BMP4/BMP7 + rosiglitazone, the specification does not correlate BMP4/BMP7 and rosiglitazone to any other TGFβ superfamily protein and PPARγ agonist such that FABP4 and C19orf80 expression would increase. Accordingly, the specification lacks written description for adipocyte “differentiation media” with any TGFβ superfamily protein and any PPARγ agonist in claim 6 other than BMP4/BMP7 and rosiglitazone. 
iii) The breadth of cell obtained in claim 6 lacks written description. Claim 6 requires the final cell is “of adipocytic lineage”, does not express COX7A1, and expresses more FABP4 and C19orf80 than the starting cell line; however, claim 6 does not require the amount of potency or any function of the “adipocytic lineage”. The “adipocytic lineage” may be any multipotent, or fully differentiated “adipocytic” cell that shows any increase in FABP4 and C19orf80 expression but not COX7A1. The “detectably higher” amount of expression may be slight or significant. Claim 24 requires . 
Response to arguments
Applicants point to pg 60, lines 6-17; pg 89, lines 145-29; pg 31, line 32; pg 90, lines 26-29. Applicants specifically point to cell lines E3, E72, E75, E163, and NP110SM. Applicants’ arguments are not persuasive. E3 cell line is the only cell line described by applicants being cultured with a TGFβ superfamily protein (BMP4 or BMP7) and PPARγ agonist (rosiglitazone) as required in claim 6. While Fig. 1 and 2 show cell line E3 showed increased FABP4 and C19orf80 expression in the presence of BMP4 or BMP7 and rosiglitazone as required in claim 6, the specification does not teach E3 or any other cell line has “an undetectable level of COX7A1, FABP4 and C19orf80” before differentiation as required in claim 6. Specifically, applicants state Fig. 1 and 2 teach “up-regulation” of FABP4 (pg 89, line 15) and C19orf80 (pg 89, line 17) without teaching E3 hEPs or any other clonal cell has undetectable COX7A1, FABP4, and C19orf80 expression as required in claim 6. The specification does not adequately correlate E3 in the presence of BMP4/BMP7 and rosaglitzone to cell lines E72, E75, E163, or NP110SM cultured with BMP4/BMP7 and rosaglitzone. The specification does not teach whether E3 or any other cell line is pluripotent, hematopoietic, mesenchymal, adipose, neural, pancreatic progenitor, or a white/beige/brown adipose progenitor, beige/brown adipose progenitor, or brown adipose progenitor. Applicants do not teach how to overcome the unpredictability set forth in the first line of Example 1 (“only a subset of diverse clonal hEP cell lines studied gave rise to FABP4+ adipocytes in the presence of the ‘HyStem BMP4/BMP7’, ‘confluence adipo’, and ‘HyStem Osteo’ conditions tested. We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment”) or Elabd so that the results would be recapitulated and E3 or any other cell line having the expression pattern and capability claimed WOULD be obtained, i.e. the specification does not provide adequate guidance for those of skill to make the E3 cell line or any other clonal hEP cell line disclosed. Accordingly, the specification lacks written description for making any clonal human embryonic progenitor with an undetectable level of COX7A1, FABP4 and C19orf80 expression, capable of being cultured in adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist such that adipocytic lineage expressing FABP4 and C129orf80 but not COX7A1 was obtained. 
Applicants argue E3 is a representative cell line. Applicants’ argument is not persuasive because of the unpredictability expressly set forth by applicants for making/using cell lines at the beginning of Example 1 and on pg 59, line 10. 

Enablement
Claims 6, 8, 9, 19, 20, 23, 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of culturing human clonal pluripotent stem cells in media conditions comprising rosiglitazone such that brown fat cells expressing UCP1, C19orf80 or ADIPOQ are obtained, does not reasonably provide enablement for the claims as written. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Art at the time of filing
This report describes the successful immortalization of human brown preadipocytes and shows that insulin treatment converts these cells into brown adipocytes which store fat in multilocular droplets and express a number of markers often found in or specific to adipocytes, including adipsin, the glucose transporters Glut11 and Glut4, leptin, lipoprotein lipase (LPL), hormone-sensitive lipase (HSL), uncoupling protein (UCP) and β3-adrenoceptor"). “The establishment of human immortalized preadipocytes with cognate markers represents a first step towards obtaining clonal cell lines which should make possible precise pharmacological analyses of β3-AR function, including ligand binding, adenylyl cyclase activation and lipolysis.” Zilberfarb has been provided to establish the state of the art at the time of filing and provide evidence that brown adipose progenitor cells can be obtained from infant brown adipose tissue (pg 801, col. 2, “isolation and immortalization…”; pg 803, col. 1, “Immortalization of human brown preadipocytes”) and that brown adipocytes obtained from such progenitors express markers found in or specific to adipocytes, including adipsin, Glut1, Glut4, leptin, LPL, HSL, UCP and β3-AR (pg 801, col. 1, end of 1st para). 
Tchkonia (Fat depot origin affects adipogenesis in primary cultured and cloned human preadipocytes. Am J Physiol Regul Integr Comp Physiol, 2002, Vol. 282, pg R1286–R1296).
Patel (Tissue Engineering, 2005, Vol. 11, pp. 1498-1505) taught a hydrogel for preadipocytes. 

Rhie (Key Engineering Materials, 2007, pp. 349-352) taught chitosan/alginate sponge for culturing preadipocytes.
Tchkonia (Am J Physiol Regul Integr Comp Physiol, 2007, Vol. 292, pg E298-E307) identified depot-specific human fat cell progenitors using expression profiles. 
West (Regenerative Med., 2008, Vol. 3, pp, 287-308) taught ACTCellerate initiative: a means of cloning derivatives of human pluripotent cells. Specifically, West taught a clonal human embryonic progenitor cell lines that express Eya4, Adhla and Adh1b, along with FABP4, CD36, PPARγ, ANGPT2, EBF2 AND DBC1 (pg 288 col, 2, para 1, lines 7-17; and pg 289 col. 1, lines 3-7). 
Elabd (Stem Cells, 2009, Vol. 27, pg 2753-2760) differentiated human brown preadipocytes into brown adipocytes expressing UCP1 (pg 2754, col. 1, last 2 lines). Elabd also taught: “in contrast to primary and clonal preadipocytes of WAT from various species, no primary or clonal precursor cells of human brown adipocytes have been so far obtained that could be used as tools to develop therapeutic drugs and to gain further insights into the molecular mechanisms of brown adipogenesis [29]” (pg 2754, col. 1, about 20 lines from top). (Cannon, “Cultures of adipose precursor cells from brown adipose tissue and of clonal brown-adipocyte-like cell lines”, Methods Mol. Biol., 2001, Vol. 155, pg 213-222) is reference 29).  
Schultz (PNAS, Jan. 4, 2011, Vol. 108, No. 1, pg 143-148) differentiated multipotent mouse (SI, pg and human (SI, pg 2, col. 1, line 5) cells into brown 
Dechesne (Adipose Stem Cells and Regenerative Med, June 25, 2011, “Stem cells from human adipose tissue: a new tool for pharmacological studies and for clinical applications”). 
Scott (Stem Cells and Development, Oct. 2011, Vol. 20, No. 10, pg 1793-1804) differentiated clonal multipotent mouse adipocytes (3T3-L1) into brown adipocytes expressing UCP1 using rosiglitazone (pg 1794, Table 1; pg 1798, “Use of PPARγ agonists”). The multipotent adipocyte cell line 3T3-L1 is clonal is structurally and functionally equivalent to a “clonal embryonic progenitor cell derived from human pluripotent stem cells” in claim 6 and a “pluripotent stem-cell derived clonal progenitor cell line” in claim 10. Without evidence to the contrary the 3T3-L1 cell line expresses DLK, SBSN and IL13RA2 but not COX7A1 as in claim 10 because it is encompassed by the claim and because it is capable of making brown adipocytes. 
Kazantzis (Front. Endocrinol. Feb. 2, 2012, Vol. 3, Article 13, pg 1-9) described PAZ6 a primary human brown preadipocyte cell line. “Although human primary stem cells that differentiate into brown adipocytes in vitro can now be routinely obtained, an obvious caveat is that they cannot be propagated beyond a few cell passages and cannot be easily compared between individuals due to expected genetic variations” (pg 3, col. 1, last 5 lines). 
Beranger (Biochim Biophys Acta, Nov. 10, 2012, Vol. 1831, pg 905-914) described immortalizing and cloning several cell lines from mouse brown adipose tissue (pg 906, col. 2, 2nd full para). 
“To our knowledge, only one cell line described in the literature was directly derived from human BAT. The PAZ6 cell line was obtained from the stromal vascular fraction (SVF) of human infant BAT and immortalized following infection with T and t 
“3.4.4. Human adipose-derived stem cells” pg 909
“We previously reported that these cells were able to differentiate into functional brown adipocytes [59]. Actually upon chronic exposure to a PPARγ agonist (i.e. rosiglitazone), hMADS cells switch to a brown-like phenotype as reported by a strong increase in UCP1, cell death-inducing DNA fragmentation factor-alpha-like effector a (CIDEA) and carnitine palmitoyltransferase 1B (CPT1b) mRNA which were further induced in response to a pan-agonist of β-AR or a selective β3 agonist. In those cells, both β1- and β3-AR agonists (added for the last 15 h) were able to induce UCP1 mRNA and protein content, indicating that β1-AR present in human BAT could play a more important role than previously thought [60].” (pg 909, col. 1, last para). 

Teachings in the specification
Pg 8, line 6, teaches “three progenitor cell types described above”; however, their specific structures/functions cannot be discerned. 
Pg 12-13 defines brown adipocytes broadly as any cell expressing UCP, ADIPOQ or C19orf80. “The term includes mature cells present in fetal or adult brown adipose tissue that express COX7A1, while the cells of the present invention do not express the mature marker COX7A1 but otherwise are functional brown adipose cells and are desirable for therapeutic use compared to fetal or adult-derived brown adipose cells due to a higher level of expression of neurite outgrowth promoting factors such as Netrin G1 expression (promoting innvervation of the tissue by the sympathetic nervous system) in the BAT cells produced from embryonic progenitor cells.”
Pg 24, lines 30-35, 


Pg 25, lines 4-15, 
“As used in the present invention, all cells of the present invention expressing UCP1 and one or more of ADIPOQ or C19orf80 are designated as "brown" fat cells. While small molecule drugs such as the thiazolidinedione class of compounds (rosiglitazone, also known as Avandia) have shown usefulness as antidiabetic agents, such compounds can often have serious side effects. Therefore, the concept of brown fat cell transplantation as a therapeutic regimen has emerged. Reports suggest that the loss of brown or beige fat cells may correlate with obesity, cardiovascular disease, hypertension, and type II diabetes and restoration of these cells by transplantation can reverse obesity and type II diabetes in nonhuman animal studies. There remains, however, a need for a method for the manufacture brown fat cellular components that express UCP1 and certain adipokines expressed by brown fat tissue such as adiponectin and C19orf80 on an industrial scale suitable for transplantation in humans for the treatment of these large and growing health problems.”

Pg 25, lines 21-28, 
“The present invention teaches methods and compositions for the manufacture of specific cellular components of BAT tissue, including: 1) UCP1-expressing brown adipocytes that express low to undetectable levels of the adipokines adiponectin and betatrophin; 2) adiponectin +, betatrophin + adipocytes that express low or no levels of UCP1; 3) UCP1-expressing brown adipocytes that express ADIPOQ and C19orf80 at levels comparable to fBAT cells, and 4) vascular endothelial cells expressing ITLN1 or ITLN2; and combinations of these three cell types with collagen and hyaluronic acid-based hydrogels with or without added cells from autologous adipose-derived SVF.”

Pg 31, lines 3-5, 


Pg 31, lines 10-14, 
“The pluripotent stem cell-derived clonal embryonic progenitor cell line NP110SM was derived from the pluripotent stem cell line Envy (Costa et al, The hESC line Envy expresses high levels of GFP in all differentiated progeny, Nat Methods 2(4):259-260 (2005) and was expanded by serial trypsinization and passaging in standard cell culture vessels coated with gelatin as described herein to maintain the cells in a relatively undifferentiated progenitor state.” 

Pg 31, lines 18-25, discusses inducing quiescence in NP110SM: 
The cells were then expanded in standard cell culture vessels coated with gelatin, and induced into quiescence by changing the media from the above-described expansion medium, to the same medium with 10% of the normal growth supplements provided by the supplier for five days. Therefore, the quiescence medium was PromoCell Smooth Muscle Cell Medium 2 (Cat. No. 97064) or alternatively (MCDB131 medium) and growth supplement (Cat. No. 39267) obtained from PromoCell GmbH (Heidelberg, Germany) at 10% normal concentrations recommended by the supplier, or 0.5% fetal calf serum, 0.05 ng/ml EGF, 0.2 ng/ml basic FGF, and 0.5 pg/ml insulin. 

Pg 31, lines 26-31; pg 42, line 29, discuss the marker pattern of cell line NP110SM in quiescence. 
“When RNA was extracted from these NP110SM cells at passage 10 and induced into quiescence for 5 days a condition sometimes referred to as "control" or "Ctrl" herein, the cells displayed the following gene expression markers: DLK1, HOXA5, SLC7A14, NTNG1, HEPH, PGM5, IL13RA2, SLC1A3, and SBSN but unlike fetal or adult-derived BAT progenitors do not express COX7A1, or one or more markers chosen from POSTN, KRT34, MKX, HAND2, TBX15, HOXAIO, PLXDC2, DHRS9, NNAT, and HOXDll.” 

Pg 32, line 22; pg 41, line 26, discuss cell line C4ELS5.1 but not the specific culture conditions. C4ELS5.1 appears to have been made by West as described in 2010/0184033 (12/504630), 8685386 (13/384289), 2013/0115673 (13683241), 
Pg 33, line 4; pg 41, lines 15-25, discuss the marker pattern of cell line C4ELSR2 but not the specific culture conditions. 
Pg 33, line 20; pg 42, line 9, discusses the marker pattern of cell line E72 but not the specific culture conditions. 
Pg 35, line 26; pg 42, line 15, discusses the marker pattern of cell line E75 but not the specific culture conditions. 
Pg 35, line 26; pg 42, line 22, discusses the marker pattern of cell line E163 but not the specific culture conditions. 
Pg 36, line 12, discusses the marker pattern of E75 after differentiation using TGFβ3 and BMP4.  
Pg 36, line 12, discusses the marker pattern of E75 and E163 after differentiation using BMP4.  
Pg 39, line 15, discuses progenitor cells that can give rise to brown fat cells but not the specific culture conditions or the specific structures/functions of the starting materials or structures/functions associated with brown fat cells. 
Pg 42, line 3, discusses the marker pattern of cell line E3 but not the specific culture conditions or that the E3 cell line had the specific structures/functions that define brown fat cells. 

Pg 48, line 12, teaches how to clone cells derived from pluripotent cells and cites West (Regen. Med., 2008, Vol. 3, No. 3, pg 287-308). 
Pg 50, line 33, teaches differentiating human pluripotent cells “in preparation [step 1] for the generation of candidate cultures [step 2] which function as stock cultures from which progenitor cells with the gene expression profile of the NP110SM line can be isolated [step 3] (pg 51, lines 1-3).  
In step 1, hES cells are cultured in a specific neural differentiation medium (“NP (-)”) until EBs are formed (pg 51, lines 5-11). Every 48 hours, the medium was replaced with fresh medium supplemented with Noggin and bFGF. On day 21, the medium was replaced with fresh medium supplemented only with bFGF. 
In step 2 (pg 51, line 17), “Generation of Stock Candidate Cultures”, the EBs obtained on day 22 are dissociated and cultured in “NP (-)” medium supplemented with bFGF (“NP (+)”). Medium was changed 24 hrs later, then 3x/week until confluence and then expanded and plated at clonal dilution (pg 51, line 31). This appears to be a 
In step 3 (pg 52, line 4), the “Stock Candidate Cultures” are further diluted in “NP (+)” supplemented with bFGF to obtain clonal cell populations. Applicants do not disclose any of the multipotent cells obtained from pluripotent cells express expressing DLK1, SBSN, HOXA5, SLC7A14, HEPH, PGM5, SLC1A3 and IL13RA2, but not COX7A1, as required in claim 10. 
In step 4 (pg 53, line 10), the multipotent cells are differentiated using BMP4 medium and tested for “potential for differentiation into cellular components of brown adipose tissue". Samples expressing FABP4 and CD36 “are considered to be differentiation into [sic] adipocytic lineages” and those expressing FABP4 and BETATROPHIN (C19orf80, LOC55908) are “candidates for progenitors of brown adipose tissue cells.” Applicants do not disclose the cells obtained may express UCP1, C19orf80, or ADIPOQ as required in claim 6 or FABP4, C19orf80, ADIPOQ, UCP1, PCK1, NNAT, CEBPA, CIDEA, and THRSP as required in claim 10
In step 5 (pg 54, line 1), “Progenitor cells” are differentiated using a TGFβ super family member. The “progenitor cells may be any progenitor cell disclosed infra.” In particular, pg 54, line 11, states the cell line can be chosen from C4ELSR2, C4ELS5.1…. 
Step 5 does not teach which step cell lines C4ELSR2, C4ELS5.1… came from.  In particular, pg 31-42 discuss the marker patterns for these cell lines, none of which express FABP4, CD36 or C19orf80. 

Pg 58, line 7, describes using HyStem-C to cryopreserve and culture any of a number of “progenitor" cells. In over 3000 experiments cells cultured in HyStem-4D with BMP4 exhibited increased MYH11 expression, FABP4 and TIMP4 expression (pg 58, line 28). The structures of HyStem-C or HyStem-4D are not disclosed or known in the art. 
Pg 59, line 10, teaches “diverse clonal embryonic progenitor cell lines show correspondingly diverse differentiation responses to growth factors of the TGFβ superfamily.” 
Pg 59, line 12, teaches “some cell lines strongly express markers of adipocytes such as FABP4 and CD36. Because the clonal progenitor cell lines capable of adipocyte differentiation represent mesenchymal anlagen [sic] of diverse anatomical origin, the corresponding adipocytes may represent fat-forming cells with diverse phenotypes. 
Pg 59, lines 17-22, teaches cell lines E72, E75, and E163 expressed C19orf80, Hoxa10, Hoxd11 but not Hoxc9, Hoxc10 or Hoxc11. 
Pg 59, lines 22- pg 60, line 5, and discusses E72. 
Pg 60, lines 6-20, teaches “The cell lines E72, E75, and E163, or cells with a similar pattern of gene expression, are capable of differentiating into C19orf80-expressing adipocytes when exposed to adipogenic differentiation conditions such as 
Example 1 (pg 89) teaches “only a subset of diverse clonal hEP cell lines [] gave rise to FABP4+ adipocytes in the presence of the “HyStem BMP4/BMP7” “confluence adipo” and “HyStem Osteo” conditions tested. Line 16 teaches a subset of cells expressing FABP4 expressed C19orf80. Example 1 and Fig. 1-9 are discussed more below. 
Example 2 (pg 90-91) teaches “To discover improved differentiation conditions for EYA4-&Xpressing clonal hES cell derived progenitor lines capable of BAT cell differentiation, a novel candidate clonal embryonic cutaneous adipocyte progenitor cell (ECAPC) designated C4ELSR2 was screened in the diverse BAT cell differentiation conditions described herein” (pg 91, lines 1-4). Example 2 does not teach i) the structure or function of a “cutaneous adipocyte progenitor cell”, ii) the starting cells express “low or undetectableFABP4 and C19orf80, iii) the final cells obtained express FABP4 and C19orf80 in amounts greater than the starting cells, or iv) how to differentiate any specific cell type expressing “low or undetectableFABP4 and C19orf80 (brown adipose precursor capable of becoming only brown adipose, adipose precursor capable of becoming brown or beige adipose (but not white), adipose precursor capable of becoming brown, beige, or white adipose) into any specific cell brown adipose precursor capable of becoming only brown adipose, adipose precursor capable of becoming brown or beige adipose (but not white), adipose precursor capable of becoming brown, beige, or white adipose, fully differentiated brown adipose cell, or a fully differentiated beige adipose cell) as broadly encompassed by claim 6. 
Fig. 1-9 show the expression pattern of FABP4, C19orf80, ADIPOQ, UCP1, PCK1, NNAT, CEBPA, CIDEA and THRSP in human clonal pluripotent cell lines, e.g. E3, NP110SM, cultured in HyStem and various differentiation conditions. 
Rejections
i) The specification does not enable differentiating any embryonic progenitor cell line that has undetectable FABP4, C19orf80, and COX7A1 expression into a cell expressing FABP4 and C19orf80 but not COX7A1 using a TGFβ superfamily protein and a PPARγ agonist as required in claim 6. 
Claim 6 requires starting with an embryonic progenitor with low/no COX7A1, FABP4 and C19orf80 expression, culturing them in adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist to obtain an adipocytic lineage expressing FABP4 and C129orf80 but not COX7A1. Claim 6 encompasses starting with any embryonic pluripotent, hematopoietic, mesenchymal, adipose, neural, or pancreatic progenitors… et al that has low/no FABP4, C19orf80, and COX7A1 expression. Claim 23 limits the starting material to a “multipotent adipose progenitor cell” which encompasses starting with white/beige/brown adipose progenitors, beige/brown adipose progenitors, or brown adipose progenitors. 
The combination of clonal hEP cell line and conditions required to obtain FABP4+ adipocytes as encompassed by claim 6 were unpredictable as shown by applicants in Example 1 (pg 89) which teaches that “only a subset of diverse clonal hEP cell lines We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment.” Applicants also state that “diverse clonal embryonic progenitor cell lines show correspondingly diverse differentiation responses to growth factors of the TGFβ superfamily.” (pg 59, line 10). 
Furthermore, it was unpredictable how to obtain progenitors of brown adipocytes as broadly encompassed by claim 6. Elabd (Stem Cells, 2009, Vol. 27, pg 2753-2760) as supported by Elabd who taught: “in contrast to primary and clonal preadipocytes of [white adipose tissue] from various species, no primary or clonal precursor cells of human brown adipocytes have been so far obtained that could be used as tools to develop therapeutic drugs and to gain further insights into the molecular mechanisms of brown adipogenesis [29]” (pg 2754, col. 1, about 20 lines from top). 
Accordingly, it was unpredictable to make/use any brown adipose progenitor as broadly encompassed by claim 6. 
Fig. 1 and 2 show NP110 SM was only cultured in the presence of BMP4. The specification does not correlate cell line E3 to NP110 SM or any other cell line. Accordingly, the specification does not teach culturing NP110 SM cells in the culture conditions required in claim 6. 
Fig. 1 and 2 taken together show only cell line E3 showed increased FABP4 and C19orf80 expression in the presence of BMP4 or BMP7 (TGFβ superfamily proteins) and rosiglitazone (a PPARγ agonist) as required in claim 6. However, neither Fig. 1 & 2 
Moreover, the specification does not provide adequate guidance for those of skill to make the E3 cell line or any other clonal hEP cell line disclosed. The specification does not teach whether cell line E3 is a pluripotent, hematopoietic, mesenchymal, adipose, neural, pancreatic progenitor. More specifically, the specification does not teach whether E3 is a white/beige/brown adipose progenitor, beige/brown adipose progenitor, or brown adipose progenitor. Applicants do not teach how to overcome the unpredictability set forth in the first line of Example 1 (“only a subset of diverse clonal hEP cell lines studied gave rise to FABP4+ adipocytes in the presence of the ‘HyStem BMP4/BMP7’, ‘confluence adipo’, and ‘HyStem Osteo’ conditions tested. We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment”) or Elabd so that the results would be recapitulated and cell line E3 WOULD be obtained. 
It would have required those of skill undue experimentation to make/use any human embryonic clonal progenitor with an undetectable level of COX7A1, FABP4 and C19orf80 expression, capable of being cultured in adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist such that adipocytic lineage expressing FABP4 and C129orf80 but not COX7A1 would be obtained because of the unpredictability described by applicants, because making/using brown adipose progenitors was unpredictable as shown by Elabd, because the only cell line disclosed 
ii) The specification does not enable using any adipocyte “differentiation media” with a TGFβ superfamily protein and PPARγ agonist in claim 6 lacks written description other than BMP4/BMP7 and rosiglitazone. The concept encompasses any media containing any TGFβ superfamily protein and any PPARγ agonist that allows an undetectable level of FABP4 and C19orf80 expression to increase. The concept encompasses endodermal, ectodermal, mesodermal, pancreatic, cardiac, adipose, or hematopoietic differentiation media that comprises a PPARγ agonist. The TGFβ superfamily protein encompassed BMP2, 4, 6, 7, TGFβ, GDF, e.g. GDF5, GDNFs, activin, lefty, MIS, inhibins and nodal (pg 44-45). PPARγ agonist in claim 6 encompasses rosiglitazone (claim 8). T0070907 is a PPARγ antagonist (pg 89, line 25) and is excluded from claim 6. The specification and the art at the time of filing do not teach any combination of TGFβ superfamily protein and PPARγ agonist that increase FABP4 and C19orf80 expression other than BMP4/BMP7 and rosiglitazone (E3 cell line in Fig 1 and 2). Furthermore, while the “differentiation media comprising a PPARγ agonist” in Example 1 and Fig. 1 and 2 is limited to BMP4/BMP7 + rosiglitazone, the 
iii) The specification does not enable using any adipocyte lineage expressing FABP4 and C19orf80 but not COX7A1 as required in claim 6. Claim 6 requires the final cell is “of adipocytic lineage”, does not express COX7A1, and expresses more FABP4 and C19orf80 than the starting cell line; however, claim 6 does not require the amount of potency or any function of the “adipocytic lineage”. The “adipocytic lineage” may be any multipotent, or fully differentiated “adipocytic” cell that shows any increase in FABP4 and C19orf80 expression but not COX7A1. The “detectably higher” amount of expression may be slight or significant. Claim 24 requires the final cell has brown adipocyte function.  The specification teaches cells obtained expressed C19orf80 (betatrophin; Fig. 2); however, C19orf80 expression is generic to liver and adipose and not specific to adipocytes. The specification discusses ADIPOQ expression as a marker for adipocytes (pg 19, lines 1-6); however, the claims do not require the final cells express ADIPOQ, and ADIPOQ is only a selective marker for white adipocytes (GeneCards description of ADIPOQ, 2021). 

    PNG
    media_image1.png
    268
    599
    media_image1.png
    Greyscale
The specification teaches the brown fat marker UCP1 was expressed in the E3 cell line when differentiated with BMP4 and rosiglitazone (pg 90, lines 1-4; Fig. 4); however, the claims do not require the cells obtained express UCP1 or are brown adipocytes. More importantly, the specification does not correlate FABP4+, C19orf80+, COX7A1- expression to the structure/function any well-known adipocyte lineage. The specification does not teach the E3 cell line or any other cell line has any well-known adipocyte structure or function. The specification does not correlate culturing E3 cells in HyStem, rosiglitazone and BMP4 to any differentiation medium containing a TGFβ superfamily protein and PPARγ agonist as broadly encompassed by claim 6. Claim 24 requires the progeny cell has a brown adipocyte function; however, the specification does not teach the FABP4+, C19orf80+, COX7A1- cells have any well-known structure/function associated with brown adipocytes, and those structures/functions associated with brown adipocytes are not claimed. Specifically, the specification does not teach the FABP4+, C19orf80+, COX7A1- cells obtained after culturing the E3 cell line in BMP4 and rosiglitazone had any well-known function associated with brown adipocytes as required in claim 24. Accordingly, the breadth of “adipocyte lineage” obtained in claim 6 is not . 
Response to arguments
Applicants point to pg 60, lines 6-17; pg 89, lines 145-29; pg 31, line 32; pg 90, lines 26-29. Applicants specifically point to cell lines E3, E72, E75, E163, and NP110SM. Applicants’ arguments are not persuasive. E3 cell line is the only cell line described by applicants being cultured with a TGFβ superfamily protein (BMP4 or BMP7) and PPARγ agonist (rosiglitazone) as required in claim 6. While Fig. 1 and 2 show cell line E3 showed increased FABP4 and C19orf80 expression in the presence of BMP4 or BMP7 and rosiglitazone as required in claim 6, the specification does not teach E3 or any other cell line has “an undetectable level of COX7A1, FABP4 and C19orf80” before differentiation as required in claim 6. Specifically, applicants state Fig. 1 and 2 teach “up-regulation” of FABP4 (pg 89, line 15) and C19orf80 (pg 89, line 17) without teaching E3 hEPs or any other clonal cell has undetectable COX7A1, FABP4, and C19orf80 expression as required in claim 6. The specification does not adequately correlate E3 in the presence of BMP4/BMP7 and rosaglitzone to cell lines E72, E75, E163, or NP110SM cultured with BMP4/BMP7 and rosaglitzone. The specification does not teach whether E3 or any other cell line is pluripotent, hematopoietic, mesenchymal, adipose, neural, pancreatic progenitor, or a white/beige/brown adipose progenitor, beige/brown adipose progenitor, or brown adipose progenitor. Applicants do not teach how to overcome the unpredictability set forth in the first line of Example 1 (“only a subset of diverse clonal hEP cell lines studied gave rise to FABP4+ adipocytes in the presence of the ‘HyStem BMP4/BMP7’, ‘confluence We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment”) or Elabd so that the results would be recapitulated and E3 or any other cell line having the expression pattern and capability claimed WOULD be obtained, i.e. the specification does not provide adequate guidance for those of skill to make the E3 cell line or any other clonal hEP cell line disclosed. Accordingly, the specification does not enable making any clonal human embryonic progenitor with an undetectable level of COX7A1, FABP4 and C19orf80 expression, capable of being cultured in adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist such that adipocytic lineage expressing FABP4 and C129orf80 but not COX7A1 was obtained. 
Applicants argue E3 is a representative cell line. Applicants’ argument is not persuasive because of the unpredictability expressly set forth by applicants for making/using cell lines at the beginning of Example 1 and on pg 59, line 10. 

Indefiniteness
The rejection of claim 6 regarding “low or undetectable” expression of FABP4 and C19orf80 has been withdrawn because the phrase “low or” has been deleted. 
The rejection of claim 6 regarding the breadth of cells with increased FABP4 and C19orf80 expression has been withdrawn in view of the amendment which limits the cells to an adipocytic lineage expressing increased FABP4 and C19orf80 and undetectable COX7A1. 

Claim Rejections - 35 USC § 102
Adipogenic differentiation of 3T3-L1 cells”; pg 1794, Table 1; pg 1798, “Use of PPARγ agonists”; “rosiglitazone both speeds and increases the degree of differentiation of adipoprogenitors” - sentence bridging col. 1-2 of pg 1798) but did not teach the clonal 3T3 or the [non-clonal] MSCs expressed an undetectable level of COX7A1, FABP4 and C19orf80 or that the bone-marrow derived MSCs were clonal as required in claim 6. 

Claim Rejections - 35 USC § 103
Claims 6, 8, 9, 19, 20, 23, 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Sternberg (Regen. Med. April 23, 2012, Vol. 7, No. 4, pg 481-501) in view of Elabd (Stem Cells, 2009, Vol. 27, pg 2753-2760).
Sternberg taught differentiating clonal human embryonic progenitor “hEP” cell lines in HyStem, BMP4 or BMP7 (pg 482, col. 2, “Cell lines and growth factors”), and hydrogel with thiol-modified hyaluronan and thiol-modified gelatin (pg 482, col. 2 “Differentiation in HyStem-C hydrogels”) into various tissues. BMP4 and BMP7 are members of the TGFβ superfamily (pg 8, last two lines) as required in claim 6. The clonal “hEP” cell lines of Sternberg inherently MUST express an undetectable level of 
Sternberg did not teach differentiating the hEPs into an adipocytic lineage specifically using adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist as required in claim 6. 
However, Elabd differentiated human progenitors into an adipocytic lineage using ad adipocyte differentiation medium riosiglitazone, a PPARγ agonist as required in claim 6. Elabd described the hMADS cells as clonal on pg 2754, col. 1, half-way down the first paragraph. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate clonal human embryonic progenitor “hEP” cell lines in differentiation medium as described by Sternberg further comprising rosiglitazone described by Elabd. Those of ordinary skill in the art at the time of filing would have been motivated to add rosiglitazone to differentiate the clonal “hEP” cell lines into brown adipocytes. 
The phrase “to produce a differentiated progeny cell [ ] of adipocytic lineage [expressing FABP4 and C19orf80 but not COX7A1]” in claim 6 is an intended use and does not bear patentable weight because it does not have to occur. Therefore, the phrase cannot distinguish the method claimed from the combined teachings of Sternberg and Elabd. Moreover, the starting materials and culture conditions described by the combined teachings of Sternberg and Elabd are exactly those claimed and exactly those described by applicants (pg 58, lines 23-35). As such, the combination of 
Claim 9 has been included because HyStem in the differentiation medium described by Sternberg is a mixture of hyaluronic acid and collagen-based matrix. 
Claim 19 has been included because Sternberg differentiated clonal “hEP” cell lines in HyStem. 
Claim 23 has been included because Sternberg described the clonal “hEP” cell lines multipotent (pg 498, col. 1, half-way down) and because they are the exact same cells used by applicants. 
Claim 24 has been included the phrase “to produce a differentiated progeny cell comprising a brown adipose function” in claim 24 is an intended use and does not bear patentable weight because it does not have to occur. Therefore, the phrase cannot distinguish the method claimed from the combined teachings of Sternberg and Elabd. Moreover, the starting materials and culture conditions described by the combined teachings of Sternberg and Elabd are exactly those claimed and exactly those described by applicants (pg 58, lines 23-35). As such, the combination of BMP4/BMP7 and rosiglitazone MUST inherently result in obtaining an adipocyte lineage expressing FABP4 and C19orf80 but not COX7A1 with brown adipose function. 
Response to arguments
Applicants argue the cells of Sternberg cannot have the starting marker pattern claimed because they were being screened for cartilage markers. Applicants’ argument is not persuasive because the hEP cells in Sternberg are the same hEPs described by applicants – it is applicants own work – and because the hEPs in Sternberg were 
Applicants argue Elabd does not remedy Sternberg because Elabd relates to switching hMADS-derived white adipocytes to brown adipocytes using rosiglitazone. Applicants’ argument is not persuasive. The combined teachings of Sternberg and Elabd taught all the limitations claimed and provide adequate guidance to differentiate hEPs (some of which inherently do not express COX7A1, FABP4, or C19orf80) in the presence of BMP4/BMP7 and rosiglitizaone to obtain adipose cells. The phrase “to produce a differentiated progeny cell [ ] of adipocytic lineage [expressing FABP4 and C19orf80 but not COX7A1]” in claim 6 is an intended use and does not bear patentable weight because it does not have to occur. Therefore, the phrase cannot distinguish the method claimed from the combined teachings of Sternberg and Elabd. Moreover, the starting materials and culture conditions described by the combined teachings of Sternberg and Elabd are exactly those described by applicants with the exception of rosiglitazone (pg 58, lines 23-35). As such, the combination of BMP4/BMP7 and rosiglitazone MUST inherently result in obtaining an adipocyte lineage expressing FABP4 and C19orf80 but not COX7A1. 
Applicants’ discussion of MPEP 2143 is noted but is not persuasive because all of the requirements for establishing a prima facie case of obviousness have been met. 

Conclusion
: 
Svensson (International J. Mol. Med., 2011, Vol. 27, pg 227-232) taught gene expression in human brown adipose tissue.

No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Marjorie Moran, can be reached on 571-272-0720.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632